

Exhibit 10(b)




2004 Annual Incentive Award Measures


The Compensation Committee set corporate performance measures as well as
additional measures for particular business units under the Lincoln National
Corporation Incentive Compensation Plan, as amended and restated on March 8,
2001. The 2004 corporate performance measures are:


·  growth in our income from operations per share,
·  return on equity,
·  sales growth relative to industry-based indices and
·  success in attracting and retaining a diverse and talented employee group and
in management development and succession planning.


In addition to the corporate measures, the 2004 performance measures for the CEO
of the Investment Management segment include the investment performance of
assets managed by the segment, and the 2004 performance measures for the CEO of
Lincoln Financial Advisors (“LFA”) business unit include LFA income from
operations and LFA sales growth relative to industry-based indices.


As used above, income from operations is defined as net income determined in
accordance with generally accepted accounting principles (“GAAP”) excluding, as
applicable, the after-tax effects of realized gain or losses on investments and
derivatives, restructuring charges, gains (losses) related to reinsurance
embedded derivatives/trading account assets, cumulative effect of accounting
changes, reserve changes on business sold through reinsurance net of related
deferred gain amortization, gains (losses) on the sale of subsidiaries and
blocks of business and loss on early retirement of debt, including subordinated
debt. This is the measure that the Compensation Committee uses to evaluate the
performance of our businesses. Return on equity as used above is calculated
based on income from operations.
